Citation Nr: 0206273	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left 
knee patellar chondromalacia with patellar tendonitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from April 1983 to October 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).

The Board remanded this matter in December 2000 for further 
development.  The Board notes that all requested directives 
were accomplished; VA treatment records, physical therapy 
records, and clinical findings from a current VA examination 
have been provided in the record.  Thus, at this time, the 
Board may go forward with its adjudication of this claim 
without the need for further development or assistance to the 
veteran.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's left knee disability is productive of 
chronic infrapatellar tendonitis with normal range of motion, 
no effusion, and full strength.  The veteran complains of 
daily persistent pain of the left knee.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for left knee disability have not been met. 38 U.S.C.A. § 
1155 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 
4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.71(a), Part 4, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, and 5262 
(2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C.A. § 5103A 
(West Supp. 2001)].

In this case, the veteran was notified of the changes in the 
law in a letter dated in February 2001.  At that time, the RO 
informed the veteran of the evidence already associated with 
his claims folder and the specific evidence needed to 
complete his claim for a fair adjudication.  Subsequent to 
the December 2000 Remand, additional VA treatment records and 
physical therapy records were submitted; a VA examination was 
also conducted in August 2001, findings of which are 
associated with the veteran's claims folder.  Further, the 
veteran provided statements, the Decision Review Officer 
reviewed his claim, and affirmed the prior evaluation of the 
veteran's left knee disability.  It appears that all 
pertinent records are now included in the veteran's claims 
folder and there is no indication that any clinical data are 
outstanding.  Essentially, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

I. Factual Background

The RO granted service connection for patellar chondromalacia 
of the left knee, status post excision of left retinacular 
nodule and patellar tendonitis in a rating decision dated in 
March 1993 and assigned a 10 percent rating based on the 
veteran's service medical records, which included 
arthroscopic surgery in 1991 and discharge due to residual 
left knee disability.  

VA outpatient records dated in February 1993 reveal 
complaints of increasing pain, dull and achy in nature.  The 
veteran noted that the pain arises particularly when he is in 
one position for an extended period of time and that it 
occurred almost daily.  He also complained that the knee 
buckled on rare occasions.  The veteran was not taking any 
medication at that time.  Objective findings included no 
obvious deformity of the knee and no effusion.  There were 
several small scars about the knee consistent with previous 
arthroscopy.  The patella moved over the femur without 
discomfort and without grating.  The veteran demonstrated 
full range of motion from zero to 130 degrees; medial and 
collateral ligaments were stable; anterior and posterior 
drawer signs were negative.  Lachman's test was negative; 
McMurray's sign was negative; and there was no crepitance to 
palpation throughout the range of motion of the knee.  
Diagnoses were probable patellar chondromalacia causing 
chronic pain in the left knee, with the probability of 
persistent, low-grade discomfort.  X-ray findings were 
normal.

VA outpatient record dated in April 1996 disclosed complaints 
of discomfort on extended walking or climbing stairs with 
occasional swelling.  At that time, the veteran complained of 
a six-month history of pain, occasional swelling, and the 
left knee giving away.  The veteran was not taking medication 
at that time and used ice packs to relieve pain.  On 
examination, the examiner noted a 9-centimeter scar over the 
left knee; the left knee appeared smaller than the right one.  
There was no swelling or effusion, joint line tenderness, or 
pain with patellofemoral compression.  Deep tendon reflexes 
were +2/4 bilaterally.  There was a patellofemoral pop with 
range of motion of the knee.  McMurray's sign was negative; 
flexion-extension was zero to 130 degrees bilaterally; 
sensory examination was 5/5 throughout; thigh circumference 
was 51 centimeters on the right and 49.5 centimeters on the 
left.  There was a +1 anterior draw sign over the left knee 
and the right knee was negative.  There was no other evidence 
of laxity noted.  Diagnosis was patellofemoral joint 
syndrome, left knee.  X-ray study in May 1996 revealed no 
significant bone or joint abnormality.

In a rating decision dated in May 1996, the RO increased the 
evaluation to 20 percent pursuant to clinical findings 
revealed on VA examination in April 1996 as noted above.  The 
RO noted that the veteran's left knee disability was subject 
to improvement and as such, the assigned rating was not 
considered permanent.  

VA outpatient records extending from April to July 1997 
disclose diagnoses of chondromalacia of the left knee.  In a 
July 1997 record, the examiner recited the history of the 
pathology associated with the veteran's left knee.  It was 
noted that there were no complaints of popping, cracking, or 
swelling of the knee at that time.  The veteran reported some 
benefit from regular use of non-steroid anti-inflammatory 
drugs.  On examination, the examiner reported popping or 
clicking upon stretch of the lateral collateral ligament 
without crepitus, joint effusion, laxity of the anterior 
cruciate ligament, or synovial thickening.  Range of motion 
was normal.  Chondromalacia of the left knee, stabilized was 
diagnosed.  
\
VA examination in October 1997 revealed the veteran's history 
of inservice injury to the left knee, which resulted in 
chondromalacia and acute patellar tendonitis, and ultimately, 
an arthroscopy was performed.  The examiner noted the 
veteran's complaints of persistent and increasing knee pain 
on a daily basis, whether sitting or going up and down 
stairs.  The veteran also complained of swelling and 
buckling.  At that time, the veteran was not using a brace, 
but was taking Naprosyn.  

On examination, the examiner noted that the veteran was not 
in distress.  Examination of the knee revealed normal 
architecture, mild crepitation on range of motion, some 
tenderness along the patellofemoral joint lines.  Range of 
motion was from zero to 110 degrees, limited by pain at that 
point.  There was a trace of fluid in the joint.  There was 
no lateral collateral, medial collateral, or cruciate 
ligament laxity identified.  McMurray's maneuver was 
negative.  The diagnosis was chondromalacia of the patella 
with loss in range of motion due to pain.  X-ray studies 
revealed no interval change in the appearance of the knee.  
VA outpatient records dated from April 1998 to January 2001 
disclose generally complaints of increased pain in the left 
knee with some popping, locking, and giving away.  In 
clinical records dated May and September 1998, the veteran 
reported that his left knee pain waxed and waned and that he 
noticed some popping and grinding.  The pain was located 
behind the kneecap.  The veteran was able to walk without 
assistive devices for the knee and his gait was normal.  
Orthotic devices for pes planus provided no relief for his 
left knee problems.  At points, use of Naprosyn did not 
relieve the veteran's pain.  In September 1998, the veteran 
was fitted for a knee brace.  In October 1998 records, the 
left knee was still tender, but some of the buckling 
sensations had subsided.  

In VA physical therapy outpatient progress notes dated in 
October and November 1998, the veteran indicated better 
patella movement, but no change in pain or tenderness around 
the knee.  On examination in December 1998, the examiner 
noted no effusion, some tenderness on the lateral aspect of 
the knee, mild crepitus on range of motion, and no complaints 
of pain with movement of the patella.  X-ray studies showed 
mild changes of osteoarthritis.  In clinical record dated in 
January 1999, the examiner noted no redness, warmth, or 
swelling of the knee; tenderness along the patella tendon, 
but no jointline tenderness to palpation, no varus or valgus 
laxity, negative anterior drawer, and a negative McMurray's.  
Strength of the left knee was 5/5.  The assessment was 
chondromalacia, patella.  The veteran indicated that he was 
limited in his usual activities, such as basketball, and that 
physical therapy was not helpful.  

On VA examination in February 1999, the veteran reported 
continued left knee pain.  On examination, the veteran was 
able to rise on his toes and heels, could flex forward, and 
reach the lower tibia.  The legs were equal in length and 
range of motion was from zero to 125 degrees bilaterally.  
Pain was noted as bothersome on the left and no pain on the 
right.  Longitudinal alignment was normal and there was no 
joint fluid at either knee.  Patellar crepitation and pain 
were severe on the left; quadriceps muscles were equally 
developed.  Arthroscopic scars on the left knee were healed.  
There was some tenderness on the medial joint line; the 
lateral joint line was negative on both knees.  The anterior 
cruciate ligament had some laxity on the left; the anterior 
drawer sign allowed movement of three millimeters on the 
left.  

Further, the examiner noted that Lachman's test was 
inconclusive.  Diagnosis of the left knee was chronic 
synovitis and symptomatic patellar chondromalacia.  The 
examiner noted any degenerative arthritis was per prior VA 
records.  Per the veteran's subjective complaints, the 
examiner noted a 40 degree decrease in flexion would 
represent his symptoms.  Flare-up problems represent a 
30 degree decrease in flexion.  The examiner further 
commented that the veteran's subjective complaints are 
explained by the objective findings.  The veteran did not 
demonstrate any unusual pain behavior or abnormal responses.  

In June 1999, the veteran testified at his personal hearing 
that his left knee locked and buckled about 12 times a month, 
depending on his activity level.  Transcript (T.) at 2.  He 
stated that he avoided stairs and walking up hills.  (T.) at 
3.  The veteran also stated that he wore a neoprene sleeve 
daily to help keep the knee stabilized.  (T.) at 4.  He 
testified that he did not have any swelling, but that his 
physical therapist, with whom he had treatment weekly, had 
noticed some swelling in the left knee.  (T.) at 4.  The 
veteran testified that his left knee constantly throbbed and 
that he had problems when getting up in the morning.  (T.) at 
5.  He stated that he soaked the knee and used ice, which 
only helped temporarily.  (T.) at 5, 6.  The veteran 
testified that he worked as a conductor/switchman at the 
railway, which required him to be on his feet the majority of 
his workday, and that his knee had given out during work.  
(T.) at 6.  He also stated that he has missed work and had 
been laid off from work due to his left knee problems.  (T.) 
at 8, 9.  Also, the veteran testified that his left knee 
disability affected his relationship with his wife and his 
ability to do many activities.  (T.) at 9.  

On VA examination in April 2000, the veteran reported 
constant severe left knee pain.  He continued to work full-
time as a conductor and that by the end of his workday, his 
pain was worse.  He also stated that he had occasional 
stiffness, but was unaware of any swelling, instability, 
locking, incoordination, or loss of motion due to pain.  He 
complained of fatigability and described "joint noise" and 
muscle weakness of the left leg.  He took no medications.  On 
examination, the examiner noted that his gait was mildly 
antalgic.  There was a 4-centimeter scar over the left 
patella.  There was no obvious deformity or muscle atrophy, 
no swelling, but there was tenderness on palpation of the 
left knee.  Deep tendon reflexes were 2/4 bilaterally.  There 
was moderate patellofemoral pop of the left knee with range 
of motion.  McMurray's sign was positive.  Range of motion 
was zero to 130 degrees bilaterally.  There was no 
restriction due to pain; neither did there appear to be an 
exorbitant amount of pain on motion.  Motor strength was 5/5.  
Thigh circumference was 50.5 centimeters on the right and 50 
centimeters on the left side.  There was a +1/2 drawer sign 
on the left knee; otherwise, there was no evidence of 
ligamentous laxity.  The diagnoses of the left knee were 
patellofemoral joint syndrome, chronic synovitis, and 
tendonitis.  

In August 2000, the veteran underwent arthroscopic left knee 
surgery for possible meniscal tear.  Post-operative findings 
were pristine articular cartilage in the retropatellar, 
medial, and lateral compartments.  There was no evidence of 
meniscal tear or degeneration.  Range of motion was from zero 
to 130 degrees with stable ligaments and no locking or 
catching on examination.  Post-operative diagnosis was left 
knee medial synovial plica.  Follow-up notes dated in August 
2000 indicated a slightly swollen knee, well-healed incision 
sites, without erythema, induration, warmth, or tenderness.  
Motor, sensory, and vascular examinations were normal.  In a 
clinical note dated on August 22, 2000, the examiner noted an 
impression of mild medial and patellofemoral compartment 
degenerative disease, two weeks post surgery, decreased 
flexion, moderate pain, complication of gout of the left 
large toe.  

In October 2000 the veteran had a videoconference hearing, at 
which time he testified that he used a knee brace when he 
worked because his left knee kept giving out.  (T.) at 5.  He 
stated that the knee tended to buckle when sitting or 
standing, but that he had no redness of swelling.  (T.) at 6.  
He also complained of stiffness in the morning.  (T.) at 6.  
The veteran testified that he was limited in his activities, 
and that with his brace he could walk probably a mile.  (T.) 
at 7, 8.  He also stated that he could not do his job without 
the knee brace.  (T.) at 9.  He testified that he attended 
physical therapy three days a week, but that the 
strengthening program was not beneficial to him.  (T.) at 10.  
The veteran stated that his knee woke him up several times a 
night, at which time he pops it back in place.  (T.) at 11.  
Since his last surgery, the veteran stated that the popping 
or locking is more frequent and that he still wears a knee 
brace at work.  (T.) at 13.  

VA physical therapy outpatient progress records and VA 
outpatient records covering the period from April 2000 to 
July 2001 disclose complaints of popping, weakness, and 
fatigue with exercise.  In August 2000, range of motion of 
the left knee was from zero to 120 degrees, strength was 5/5, 
and the veteran had difficulty standing on one foot on an 
uneven surface, difficulty hopping on one foot, and jumping 
and maintaining balance.  In a September 2000 record, the 
veteran reported no increase in pain after his workout.  In a 
VA orthopedic follow-up record dated in September 2000, noted 
are well-healed portal sites, no effusion, and the left knee 
stable to medial collateral stress and to anterior and 
posterior drawer.  The veteran had some mild tenderness on 
the medial and lateral patella facets, particularly on the 
lateral side.  There was some mild tenderness along the 
medial and lateral joint lines.  Otherwise, the left knee 
appeared normal.  

VA orthopedic follow-up records dated in December 2000 
disclose the veteran's history of an arthroscopy, at which 
time a large plica was found; otherwise, the examiner noted 
that the rest of the joint on evaluation was pristine.  The 
veteran had no complaints of locking or swelling, but did 
complain of pain on prolonged periods of sitting or driving.  
Examination of the knee revealed range of motion from zero to 
120 degrees, effusion negative, Lachman's negative, and 
laxity negative.  There was some tenderness of the 
patellofemoral joint, which was not severe.  There was 
negative joint line pain, negative McMurray's, and negative 
patellar inhibition test.  There was no evidence of 
significant pain with flexion-extension against resistance.  
Noted in the record is that X-ray studies of the left knee 
conducted in July 2000 were normal.  

In January 2001, the veteran was fitted for "foot-max 
orthotics" related to pes planus.  

VA progress note dated in May 2001 discloses that on review 
of a prior Magnetic Resonance Imaging (MRI), there was 
evidence of some slight degenerative change on the medial 
meniscus.  On examination, the examiner noted full range of 
motion from zero to 135 degrees of flexion, no effusion, and 
the knee was stable to anterior, posterior, varus, and valgus 
stress.  Lachman's was negative and sensation was intact to 
light touch throughout.  The veteran had a 2+ dorsalis pedis 
pulse, no tenderness over the medial or lateral joint line, 
and complaints of some anterior pain, which the examiner 
noted was underlying a superficial scar on the left knee.  
His patella was well aligned, stable, and there was no pain 
on manipulation.  The veteran had a small amount of soft 
tissue that interposes the lateral side of his patella, but 
the examiner noted that it did not appear to be a plica.  The 
veteran's left quad diameter was slightly atrophied as 
compared to the right side.  The impression rendered was 
anterior knee pain.  

VA progress note dated in June 2001 reveals complaints of 
pain in the knee and both feet.  VA progress note dated in 
June 2001 reveals similar clinical findings to those noted in 
May 2001.  The examiner stated that the veteran had 
tenderness at the inferior pole of his patella and was very 
painful to deep palpation.  X-ray studies were noted as 
negative for any findings of bony abnormality.  There 
appeared to be some inflammation where the patellar tendon 
was coming off its origin.  The examiner noted that it was 
possible that the veteran had tendonitis at the origin of his 
patellar tendon laterally at the inferior pole of his 
patella.

VA examination in August 2001 revealed the veteran's history 
of left knee problems, surgery, post-surgical follow-up, 
physical therapy, and current treatment.  The veteran 
reported continued daily pain over the patellar ligament and 
slightly to the left of the ligament.  He also had occasional 
flare-ups, several times a week with increased pain.  He 
stated that he used an elastic support to protect his knee 
when active, such as playing croquet.  On examination, the 
examiner noted no limp, that the veteran stood with grossly 
normal appearance of the lower extremities, and had no 
obvious muscle atrophy.  The examiner noted a scar two and 
one-fourth inches in length over the patella ligament and 
distal patella, moderately tender on deep palpation.  There 
was minimal, if any, enlargement in the area.  The tendon was 
clinically intact and normal in size. 

The thighs measured equally at 19 5/8 inches in 
circumference.  The veteran's calves measured equally.  Also, 
the veteran had excellent strength of muscle activity in 
flexion and extension of his knees and on flexion of both 
ankles.  Sensation of the lower extremities was normal to 
light touch.  There was no effusion in the left knee joint; 
no fluid or fullness in the prepatellar bursa.  Both knees 
hyperextended 5 degrees and both knees flexed to 130 degrees, 
with no difference in the range of motion bilaterally.  The 
medial and collateral ligaments were intact, as were the 
anterior and posterior cruciate ligaments.  The veteran had 
an excellent anterior and posterior end-point in the left 
knee.  Straight leg raising was accomplished to 70 degrees 
bilaterally without assistance from the examiner.  

The veteran's legs measured equally at 36 inches in length.  
The diagnosis was patella ligament pain subsequent to surgery 
in 1991 for probably an overuse syndrome; chronic patella 
tendonitis.  The examiner noted that the veteran did not have 
demonstrable disease in the knee joint proper.  He had a 
normal arthroscopy with articular cartilage both of the 
patella and of the femur, and the tibia was pristine.  There 
was no evidence of prepatellar bursitis.  The veteran's 
diagnosis was limited to a diagnosis of chronic infrapatellar 
tendonitis with normal range of motion of the left knee.  The 
examiner noted the veteran's complaints of daily pain and 
indicated episodes of increased pain.  The examiner also 
noted some popping and crackling of the knee, which was not 
necessarily pathological.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The veteran's disability is rated at 20 percent under 
Diagnostic Code 5258 for cartilage, semilunar, dislocated 
with frequent episodes of locking, pain, and effusion into 
the joint.  38 C.F.R. § 4.71, Diagnostic Code 5258 (2001).  
That is the maximum and only evaluation available under that 
code.  Diagnostic Code 5259 provides for no more than a 
10 percent evaluation for cartilage, semilunar, removal of, 
symptomatic.  38 C.F.R. § 4.71, Diagnostic Code 5259 (2001).  

Other diagnostic codes related to impairment of the knee 
include: Diagnostic Code 5256 rates ankylosis of the knee; 
for a 30 percent rating, the code requires favorable ankle in 
full extension, or in slight flexion between zero degrees and 
10  degrees; ankylosis in flexion between 10 and 20 degrees 
for a 40 percent rating, and in flexion between 20 and 45 
degrees for a 50 percent rating.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5256 (2001).  Under Diagnostic Code 5257, a 
20 percent rating is merited for moderate impairment, and the 
maximum of 30 percent is assigned for severe impairment.  
38 C.F.R. § 4.71(a), Diagnostic Code 5257 (2001).  

As to Diagnostic Code 5260, with flexion limited to 30 
degrees, a 20 percent evaluation is warranted, and a maximum 
of 30 percent is merited for flexion limited to 15 degrees.  
38 C.F.R. § 4.71(a), Diagnostic Code 5260 (2001).  Under 
Diagnostic Code 5261, where there is evidence of extension 
limited to 15 degrees, a 20 percent evaluation is warranted.  
Further, with extension limited to 20 degrees, a rating of 30 
percent is merited.  38 C.F.R. § 4.71(a), Diagnostic Code 
5261 (2001).  Diagnostic Code 5262 rates impairment to the 
tibia or fibula.  Malunion, with moderate knee disability 
warrants a 20 percent evaluation; marked knee disability 
warrants a 30 percent.  Nonunion of the tibia and fibula, 
with loose motion and the need for a brace is required for a 
40 percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5262 
(2001).  

Under Diagnostic Code 5263, no more than a 10 percent 
evaluation is available for genu recurvatum.  38 C.F.R. 
§ 4.71, Diagnostic Code 5263 (2001).
The rating criteria under Diagnostic Code 7804 provide a 
maximum evaluation of 10 percent for superficial scars, 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  

Pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a separate 
rating may also be assigned for functional loss of use of the 
knee due to weakness, excess fatigability, incoordination, 
pain or pain on movement.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2001).  The 
symptoms enunciated in 38 C.F.R. § 4.45, which includes pain 
on movement and swelling and recognizes the knee as a major 
joint for purposes of rating disability from arthritis, 
overlaps the symptoms recognized in Diagnostic Code 5003.  
The symptoms enunciated in 38 C.F.R. § 4.59, which include 
painful motion due to arthritis, also overlap the symptoms 
recognized in Diagnostic Code 5003.  See Hicks, 8 Vet. App. 
at 420 (the schedular criteria of Diagnostic Code 5003 must 
be read in conjunction with the provisions of 38 C.F.R. § 
4.59).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

III.	Analysis

The veteran contends that an evaluation greater than the 
current 20 percent is warranted for his left knee disability.  
Specifically, he states that he has continual pain, 
tenderness, popping, and crackling of the left knee.  
Moreover, as indicated in the representative's Informal 
Hearing Presentation dated in April 2002, it is suggested 
that the veteran's residual scar warrants an additional 
10 percent evaluation based on tenderness around the site of 
the scar due to prior surgery.  

At the outset, the Board notes that pathology associated with 
impairment of the veteran's left knee does not rise to the 
level required for the next higher evaluation of 30 percent 
under an applicable diagnostic code.  The Board notes 
initially that with respect to Diagnostic Codes 5258 and 
5259, both of these diagnostic codes provide for ratings less 
than 30 percent.  In light of the fact that the rating 
criteria includes pain as a symptoms under these diagnostic 
codes, to assign additional disability compensation under 
either of these diagnostic codes based on pain and pain 
motion would amount to evaluation of the same disability 
under various diagnoses.  This amounts to pyramiding, a 
rating practice to be avoided.  38 C.F.R. § 4.14 (2001).  
Thus, there is no possibility of a higher evaluation related 
to disability associated with the cartilage of the left knee 
either under Diagnostic Code 5258 or 5259.  38 C.F.R. § 4.71, 
Diagnostic Codes 5258, 5259.  

Moreover, the Board notes that the veteran is not entitled to 
a higher evaluation under any other potentially applicable 
diagnostic code for his left knee disability.  
Even considering his complaints of constant pain, in the 
absence of evidence of or disability comparable to ankylosis, 
limitation of motion on flexion and/or extension, or nonunion 
or malunion of the tibia and fibula, there is no basis for 
assignment of a higher evaluation under Diagnostic Codes 
5256, 5257, 5260, 5261, or 5262 respectively, the only other 
potentially applicable diagnostic codes providing for 
assignment of a higher evaluation.  

Overall, the clinical data of record as noted herein do not 
substantiate severe impairment so as to warrant a higher 
rating under any of the potentially applicable codes.  
38 C.F.R. § 4.71, Diagnostic Codes 5256, 5257, 5260, 5261, 
5262.  In fact, clinical findings from examination in August 
2001 revealed that there was no muscle atrophy, no 
abnormality in the veteran's gait, that the tendon was intact 
clinically, and that the veteran demonstrated excellent 
strength on flexion and extension of both knees.  Moreover, 
the ligaments were intact and overall, findings were 
negative.  Other than the diagnosis of chronic infrapatellar 
tendonitis, range of motion was normal and no disease of the 
left knee was evident.  Further, other clinical records, such 
as those VA progress notes dated in May and June 2001 
mentioned above disclose no more than slight degenerative 
change on the medial meniscus, full range of motion from zero 
to 135 degrees of flexion, no effusion, laxity, or 
instability of the left knee in all respects.  Thus, as 
stated before, the veteran's left knee disability is not 
productive of impairment to the extent needed for a rating 
higher than the current 20 percent under any potentially 
applicable knee diagnostic code.  

Also, with respect to the allegations that the veteran's left 
knee disability warrants a rating under the diagnostic code 
for tender and painful scars where objectively supported, see 
38 C.F.R. § 4.118, Diagnostic Code 7804, per clinical 
findings on VA examination in August 2001, the record 
supports that the veteran's residual scars are healed without 
associated symptoms.  Overall, the medical records 
substantiate that his scars are well-healed, without 
erythema, redness, warmth, or tenderness.  On the May 2001 
examination, it was noted that there was pain underlying a 
superficial scar but the pain was not noted to be associated 
with the scar.  Thus, the evidence does not support a finding 
of painful and tender scars under these factual 
circumstances.  

Finally, as pain on use obviously is contemplated in the 
rating criteria for Diagnostic Code 5258, and there is no 
medical evidence or other indication of functional loss (such 
as weakness, limited or excess motion, fatigability, or 
incoordination) due to the veteran's left knee disability, 
there is no basis for assignment of a higher evaluation 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
the DeLuca decision noted above.  In fact, the VA examining 
physician noted in the most recent examination in August 2001 
that range of motion was normal, straight leg raising was 
accomplished without assistance otherwise, and that there was 
no demonstrable left knee disease at the joint area.  
Additionally, in spite of the veteran's complaints of pain, 
there were no clinical findings of weakened movement, 
excessive fatigability or incoordination or further 
limitation of motion due to pain.  

In view of the absence of appreciable objective impairment, 
and the medical findings that the veteran's left knee 
disability does not hinder his ability to function, the 
record demonstrates that the current rating of 20 percent 
most nearly approximates the degree of impairment 
attributable to the his left knee disability generally.  In 
sum, although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
evaluation greater than 20 percent for the veteran's left 
knee patellar chondromalacia and tendonitis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for left 
knee patellar chondromalacia with patellar tendonitis is 
denied.





		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

